                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

ROBYN LEBLANC,                    )
                                  )
         Plaintiff,               )
                                  )
      v.                          )                        CV 118-159
                                  )
GEORGIA CVS PHARMACY, LLC, and    )
A.B.C.,                           )
                                  )
         Defendants.              )
                               _________

                                            ORDER
                                            _________

       Plaintiff alleges she was an invitee at a CVS Pharmacy on August 14, 2015, when a

freezer door fell off its hinge and crushed her hand. (Doc. no. 1-1, pp. 2-3.) Plaintiff alleges

damages based on unspecified medical expenses, mileage expenses, and loss of quality of

life. (Id. at 3.) Plaintiff filed this action in the Superior Court of Richmond County, and

Defendant Georgia CVS Pharmacy, LLC, filed a Notice of Removal on September 19, 2018,

asserting diversity of citizenship and a “good faith belief” the amount in controversy exceeds

$75,000.00. (Doc. no. 1, p. 4.) There is no specific amount of damages claimed in the

complaint. (See doc. no. 1-1, pp. 2-3.)

       “When the complaint does not claim a specific amount of damages, removal from

state court is proper if it is facially apparent from the complaint that the amount in

controversy exceeds the jurisdictional requirement.” Williams v. Best Buy Co., 269 F.3d

1316, 1319 (11th Cir. 2001). If the amount is not facially apparent from the complaint, “the
court should look to the notice of removal and may require evidence relevant to the amount

in controversy at the time the case was removed.” Id. Further, the burden of proving the

jurisdictional amount lies with the removing defendant. Id.

       “[A] federal court is obligated to inquire into subject matter jurisdiction sua sponte

whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th

Cir. 1999). Although a defendant must not “banish all uncertainty about” the amount in

controversy, it must provide, at a minimum, specific factual allegations that, when

“combined with reasonable deductions, reasonable inferences, and other reasonable

extrapolations,” allow the Court to conclude that the amount in controversy is satisfied, and

the Court’s analysis “focuses on how much is in controversy at the time of removal, not

later.” Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 744, 754 (11th Cir. 2010). Accordingly,

the Court ORDERS Defendants to provide sufficient evidence within fourteen days of the

date of this Order that the jurisdictional amount is in controversy.

       SO ORDERED this 17th day of October, 2018, at Augusta, Georgia.




                                              2
